Case 2:21-cv-00678-JS-AYS Document 40-2 Filed 03/22/21 Page 1 of 19 PageID #: 194




                            EXHIBIT 2
Case 2:21-cv-00678-JS-AYS
       Case 1:21-cv-00133-TJM-CFH
                            DocumentDocument
                                     40-2 Filed
                                              5503/22/21
                                                  Filed 03/19/21
                                                           Page 2 Page
                                                                  of 19 1
                                                                        PageID
                                                                          of 18 #: 195




                           UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF NEW YORK

  LAURIE THOMAS, ALISON KAVULAK,
  JEN MACLEOD, MARY NARVAEZ,
  ALISON FLEISSNER, EMILY
  BIGAOUETTE, LAURA EGGNATZ,
  TERESA HAGMAIER, and NICOLE
  FALLON,                                      Case No. 1:21-cv-0133-TJM-CFH

  Individually and on Behalf of All Others
  Similarly Situated,

  Plaintiff,

  v.

  BEECH-NUT NUTRITION COMPANY,

         Defendant.

                                               Case No. 1:21-cv-00167-TJM-CFH
  LAURA PEEK,

  Individually and on Behalf of All Others
  Similarly Situated,

  Plaintiff,

  v.

  BEECH-NUT NUTRITION COMPANY,
      Defendant.
Case 2:21-cv-00678-JS-AYS
       Case 1:21-cv-00133-TJM-CFH
                            DocumentDocument
                                     40-2 Filed
                                              5503/22/21
                                                  Filed 03/19/21
                                                           Page 3 Page
                                                                  of 19 2
                                                                        PageID
                                                                          of 18 #: 196




  ROBYN MOORE and GABRIELLE STUVE,

  On Behalf of Themselves and All Others
  Similarly Situated,
                                                  Case No. 1:21-cv-00183-TJM-CFH
  Plaintiff,

  v.

  BEECH-NUT NUTRITION COMPANY,

         Defendant.


  MATTIA DOYLE,

  On Behalf of Herself and All Others Similarly
  Situated,
                                                  Case No. 1:21-CV-00186-TJM-CFH
  Plaintiff,

  v.

  BEECH-NUT NUTRITION CO.,

         Defendant.

  LEE BOYD,

  Individually and On Behalf of All Others
  Similarly Situated,
                                                  Case No. 1:21-cv-00200-TJM-CFH
  Plaintiffs,

  v.

  BEECH-NUT NUTRITION COMPANY,

         Defendant.
Case 2:21-cv-00678-JS-AYS
       Case 1:21-cv-00133-TJM-CFH
                            DocumentDocument
                                     40-2 Filed
                                              5503/22/21
                                                  Filed 03/19/21
                                                           Page 4 Page
                                                                  of 19 3
                                                                        PageID
                                                                          of 18 #: 197




  JEREMY CANTOR; ASHLEY ALLEN;
  EMILY BACCARI; KAITLYNN CARSON;
  AMBER CAUDILL; NEISHA DANIELS;
  JILLIAN GEFFKEN; HANNAH GRANDT;              Case No. 1:21-cv-00213-TJM-CFH
  DOMINICK GROSSI, ANTHONY
  HARRISON; CHRISTINA HOLLAND;
  HEATHER HYDEN; HEATHER
  MCCORMICK; HALEY SAMS; and VITO
  SCAROLA,

  On Behalf of Themselves and All Others
  Similarly Situated,

  Plaintiffs,

  v.

  BEECH-NUT NUTRITION COMPANY,

         Defendant.

  MICHAEL MOTHERWAY,

  Individually and On Behalf of All Others
  Similarly Situated,
                                               Case No. 1:21-cv-00229-TJM-CFH
  Plaintiff,

  v.

  BEECH-NUT NUTRITION COMPANY,

         Defendant.
Case 2:21-cv-00678-JS-AYS
       Case 1:21-cv-00133-TJM-CFH
                            DocumentDocument
                                     40-2 Filed
                                              5503/22/21
                                                  Filed 03/19/21
                                                           Page 5 Page
                                                                  of 19 4
                                                                        PageID
                                                                          of 18 #: 198




  KATHEY HENRY,

  Individually and On Behalf of All Others
  Similarly Situated,
                                               Case No. 1:21-cv-00227-TJM-CFH
  Plaintiff,

  v.

  BEECH-NUT NUTRITION CO.,

         Defendant.

  KELSEY GANCARZ,

  Individually and On Behalf of All Others
  Similarly Situated,                          Case No. 1:21-cv-00258-TJM-CFH

  Plaintiff,

  v.

  BEECH-NUT NUTRITION CO.,

         Defendant.

  ATASHA SMILEY,

  Individually and On Behalf of All Others
  Similarly Situated,                          Case No. 1:21-cv-00271-TJM-CFH

  Plaintiff,

  v.

  BEECH-NUT NUTRITION CO.,

         Defendant.
Case 2:21-cv-00678-JS-AYS
       Case 1:21-cv-00133-TJM-CFH
                            DocumentDocument
                                     40-2 Filed
                                              5503/22/21
                                                  Filed 03/19/21
                                                           Page 6 Page
                                                                  of 19 5
                                                                        PageID
                                                                          of 18 #: 199




  NAJAH HENRY, CHANEL JACKSON,
  ALEXIA SIAS, HOLLY BUFFINTON, and
  CONSTANCE VENABLE
                                                      Case No. 1:21-cv-00285-TJM-CFH
  Individually and On Behalf of All Others
  Similarly Situated,

  Plaintiff,

  v.

  BEECH-NUT NUTRITION CO.,

         Defendant.




       PLAINTIFFS’ STIPULATION [AND PROPOSED ORDER] TO CONSOLIDATE
                       ACTIONS UNDER FED. R. CIV. P. 42(a)

         WHEREAS, the above-captioned related proposed consumer class actions are pending

 before the United States District Court for the Northern District of New York, entitled: Thomas v.

 Beech-Nut Nutrition Co., Case No. 1:21-cv-00133-TJM-CFH (“Thomas”), filed February 5, 2021;

 Peek v. Beech-Nut Nutrition Co., Case No. 1:21-cv-00167-TJM-CFH (“Peek”), filed February 11,

 2021; Moore v. Beech-Nut Nutrition Co., Case No. 1:21-cv-00183-TJM-CFH (“Moore”), filed

 February 16, 2021; Doyle v. Beech-Nut Nutrition Co., Case No. 1:21-cv-00186-TJM-CFH

 (“Doyle”), filed February 18, 2021; Boyd v. Beech-Nut Nutrition Co., Case No. 1:21-cv-00200-

 TJM-CFH (“Boyd”), filed February 22, 2021; Cantor v. Beech-Nut Nutrition Co., Case No. 1:21-

 cv-00213-TJM-CFH (“Cantor”), filed February 24, 2021; Motherway v. Beech-Nut Nutrition Co.,

 Case No. 1:21-cv-00229-TJM-CFH (“Motherway”), filed February 26, 2021; Henry v. Beech-Nut

 Nutrition Co., Case No. 1:21-cv-00227-TJM-CFH (“Henry”), filed February 26, 2021; Gancarz v.

 Beech-Nut Nutrition Co., Case No. 1:21-cv-00258-TJM-CFH (“Gancarz”), filed March 4, 2021;
Case 2:21-cv-00678-JS-AYS
       Case 1:21-cv-00133-TJM-CFH
                            DocumentDocument
                                     40-2 Filed
                                              5503/22/21
                                                  Filed 03/19/21
                                                           Page 7 Page
                                                                  of 19 6
                                                                        PageID
                                                                          of 18 #: 200




 Smiley v. Beech-Nut Nutrition Co., Case No. 1:21-cv-00271-TJM-CFH (“Smiley”), filed March 9,

 2021; and Henry v. Beech-Nut Nutrition Co., Case No. 1:21-cv-00285-TJM-CFH (“Henry II”),

 filed March 11, 2021 (together the “Related Actions”) and collectively all plaintiffs are referred to

 herein as “Plaintiffs.”

        WHEREAS, Plaintiffs assert the Related Actions arise out of the same set of operative facts

 and assert similar legal claims against Defendant Beech-Nut Nutrition, Co. (“Beech-Nut” or

 “Defendant”), alleging that Beech-Nut has engaged in deceptive trade practices with respect to the

 marketing and sale of its baby food products (the “Baby Foods”) by failing to disclose that they

 contain levels of toxic heavy metals, including arsenic, lead, cadmium, and mercury (the “Heavy

 Metals”);

        WHEREAS, Plaintiffs assert that each Related Action seeks, inter alia, injunctive relief

 barring Beech-Nut from continuing the deceptive practices it is accused of as well as monetary

 damages compensating Plaintiffs and other consumers for the purchase of the Baby Foods;

        WHEREAS, Plaintiffs in each Related Action agree that consolidation of the Related

 Actions under Fed. R. Civ. P. 42(a) is appropriate because Plaintiffs contend they involve common

 questions of law and fact, arise from the same events, name the same Defendant, and will involve

 substantially the same discovery;

        WHEREAS, consolidation under Rule 42(a) will eliminate duplicative discovery and the

 possibility of inconsistent rulings on class certification, Daubert motions, and other pretrial

 matters, and conserve judicial and party resources;

        WHEREAS, Beech-Nut has advised the undersigned counsel for Thomas that although

 Beech-Nut vigorously disputes the merits of the allegations proffered against it in these lawsuits,

 Beech-Nut will not oppose consolidation of the lawsuits Plaintiffs describe as “Related Actions”
Case 2:21-cv-00678-JS-AYS
       Case 1:21-cv-00133-TJM-CFH
                            DocumentDocument
                                     40-2 Filed
                                              5503/22/21
                                                  Filed 03/19/21
                                                           Page 8 Page
                                                                  of 19 7
                                                                        PageID
                                                                          of 18 #: 201




 under Fed. R. Civ. P. 42(a), while expressly reserving all of its rights, remedies, defenses,

 objections, and legal arguments;

        NOW THEREFORE, the Plaintiffs through their respective counsel and subject

 to the Court’s approval hereby stipulate that:

        1.      The Thomas, Peek, Moore, Doyle, Boyd, Cantor, Motherway, Henry, Gancarz,

 Smiley and Henry II actions currently pending in the Northern District of New York and any other

 action arising out of the same or similar operative facts now pending or hereafter filed in, removed

 to, or transferred to this District shall be consolidated pursuant to Fed. R. Civ. P. 42(a) before the

 Honorable Thomas J. McAvoy (hereafter the “Consolidated Action”).

        2.      All papers filed in the Consolidated Action shall be filed under Case No. 1:21-cv-

 00133-TJM-CFH and shall bear the following caption:


                             UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF NEW YORK




  IN RE: BEECH-NUT NUTRITION COMPANY
  BABY FOOD LITIGATION                                   Master File No. 1:21-cv-00133-TJM-
                                                         CFH


  This Document Relates To:

  ____________________/




        3.      The case file for the Consolidated Action will be maintained under Master File No.

 1:21-cv-00133-TJM-CFH. When a pleading is intended to apply to all actions to which this Order

 applies, the words “All Actions” shall appear immediately after the words “This Document Relates
Case 2:21-cv-00678-JS-AYS
       Case 1:21-cv-00133-TJM-CFH
                            DocumentDocument
                                     40-2 Filed
                                              5503/22/21
                                                  Filed 03/19/21
                                                           Page 9 Page
                                                                  of 19 8
                                                                        PageID
                                                                          of 18 #: 202




 To:” in the caption described above. When a pleading is not intended to apply to all actions, the

 docket number for each individual action to which the paper is intended to apply and the last name

 of the first-named plaintiff in said action shall appear immediately after the words “This Document

 Relates To:” in the caption identified above, for example, “1:21-cv-00133-TJM-CFH (Thomas).”

        4.      Any action subsequently filed, transferred or removed to this Court that the Court

 determines arises out of the same or similar operative facts as the Consolidated Action will be,

 with the Court’s approval, consolidated with the Consolidated Action for pre-trial purposes. Any

 party may file a Notice of Related Action pursuant to N.D.N.Y. Gen. Order No. 12 whenever a

 party believes a case that should be consolidated into this action is filed in, or transferred to, this

 District. If the Court determines that the case is related and should be consolidated, the clerk shall:

             a. place a copy of this Order in the separate file for such action;

             b. serve on Plaintiffs’ counsel in the new case a copy of this Order;

             c. direct that this Order be served upon defendants in the new case; and

             d. make the appropriate entry in the Master Docket.

        5.      Beech-Nut need not file a response to the complaint in each Related Action and

 instead shall answer, move or otherwise respond to any Consolidated Complaint no later than sixty

 (60) days following service of the Consolidated Complaint, or by no later than May 15, 2021,

 whichever is later.

 IT IS SO STIPULATED.


 Dated: March 16, 2021                                  Respectfully submitted,


                                                        s/ Kevin Landau
                                                        Kevin Landau
                                                        Miles Greaves
                                                        TAUS, CEBULASH & LANDAU, LLP
Case 2:21-cv-00678-JS-AYS
       Case 1:21-cv-00133-TJM-CFH
                           DocumentDocument
                                    40-2 Filed
                                             5503/22/21
                                                 Filed 03/19/21
                                                         Page 10Page
                                                                 of 199PageID
                                                                        of 18 #: 203




                                             80 Maiden Lane, Suite 1204
                                             New York, NY 10038
                                             (212) 931-0704

                                             Daniel E. Gustafson
                                             Amanda M. Williams
                                             Raina C. Borrelli
                                             Mary M. Nikolai
                                             GUSTAFSON GLUEK PLLC
                                             Canadian Pacific Plaza
                                             120 South Sixth Street, Suite 2600
                                             Minneapolis, MN 55402
                                             Tel: (612) 333-8844
                                             dgustafson@gustafsongluek.com
                                             awilliams@gustafsongluek.com
                                             rborrelli@gustafsongluek.com
                                             mnikolai@gustafsongluek.com

                                             Kenneth A. Wexler
                                             Kara A. Elgersma
                                             WEXLER WALLACE, LLP
                                             55 West Monroe, Suite 3300
                                             Chicago, Illinois 60603
                                             Tel: (312) 346-2222
                                             kaw@wexlerwallace.com
                                             kae@wexlerwallace.com

                                             Simon B. Paris
                                             Patrick Howard
                                             SALTZ, MONGELUZZI, &
                                             BENDESKY, P.C.
                                             1650 Market Street, 52nd Floor
                                             Philadelphia, PA 19103
                                             P: 215-575-3895
                                             sparis@smbb.com
                                             phoward@smbb.com

                                             Attorneys for Plaintiffs in Thomas v. Beech-
                                             Nut Nutrition Co., Case No. 1:21-cv-0133-
                                             TJM-CFH


                                              s/ Charles J. LaDuca
Case 2:21-cv-00678-JS-AYS
       Case 1:21-cv-00133-TJM-CFH
                            DocumentDocument
                                     40-2 Filed
                                              5503/22/21
                                                  Filed 03/19/21
                                                           Page 11Page
                                                                   of 1910
                                                                         PageID
                                                                           of 18 #: 204




                                               Charles LaDuca
                                               Katherine Van Dyck
                                               C. William Frick
                                               CUNEO GILBERT & LADUCA, LLP
                                               4725 Wisconsin Avenue NW, Suite 200
                                               Washington, DC 20016
                                               Telephone:(202) 789-3960
                                               Facsimile: (202) 789-1813
                                               E-mail: charles@cuneolaw.com
                                               kvandyck@cuneolaw.com
                                               bill@cuneolaw.com

                                              Attorneys for Plaintiff in Peek v. Beech-Nut
                                              Nutrition Co., Case No. 1:21-cv-00167-
                                               LOCKRIDGE GRINDAL NAUEN P.L.L.P.
                                               Robert K. Shelquist
                                               Rebecca A. Peterson
                                               100 Washington Avenue South, Suite 2200
                                               Minneapolis, MN 55401
                                               Telephone: (612) 339-6900
                                               Facsimile: (612) 339-0981
                                               E-mail: rkshelquist@locklaw.com
                                               rapeterson@locklaw.com

                                               LITE DEPALMA GREENBERG, LLC
                                               Joseph DePalma
                                               Susana Cruz Hodge
                                               570 Broad Street, Suite 1201
                                               Newark, NJ 07102
                                               Telephone: (973) 623-3000
                                               E-mail: jdepalma@litedepalma.com
                                               scruzhodge@litedepalma.com
                                              TJM-ML


                                              /s/ Lori G. Feldman
                                              Lori G. Feldman, Esq. (LF-3478)
                                              GEORGE GESTEN MCDONALD,
                                              PLLC
                                              102 Half Moon Bay Drive
                                              Croton-on-Hudson, New York 10520
                                              Phone: (917) 983-9321
                                              Fax: (888) 421-4173
                                              Email: LFeldman@4-justice.com
                                              E-Service: eService@4-Justice.com
Case 2:21-cv-00678-JS-AYS
       Case 1:21-cv-00133-TJM-CFH
                            DocumentDocument
                                     40-2 Filed
                                              5503/22/21
                                                  Filed 03/19/21
                                                           Page 12Page
                                                                   of 1911
                                                                         PageID
                                                                           of 18 #: 205




                                              David J. George, Esq.
                                              Brittany L. Brown, Esq.
                                              GEORGE GESTEN MCDONALD,
                                              PLLC
                                              9897 Lake Worth Road, Suite #302
                                              Lake Worth, FL 33467
                                              Phone: (561) 232-6002
                                              Fax: (888) 421-4173
                                              Email: DGeorge@4-Justice.com
                                              E-Service: eService@4-Justice.com

                                              Janine L. Pollack, Esq.
                                              Michael Liskow, Esq.
                                              CALCATERRA POLLACK LLP
                                              1140 Avenue of the Americas
                                              9th Floor
                                              New York, New York 10036
                                              Phone: (917) 899-1765
                                              Fax: (332) 206-2073
                                              Email: jpollack@calcaterrapollack.com
                                              Email: mliskow@calcaterrapollack.com

                                              Attorneys for Plaintiff in Moore v. Beech-
                                              Nut Nutrition Co., Case No. 1:21-cv-00183-
                                              TJM-CFH


                                              s/ Jonathan Tycko
                                              Jonathan K. Tycko Bar Number: 517275
                                              Hassan A. Zavareei (pro hac vice)
                                              Allison W. Parr (pro hac vice)
                                              TYCKO & ZAVAREEI LLP
                                              1828 L Street, NW Suite 1000
                                              Washington, DC 20036
                                              Telephone: (202) 973-0900
                                              Facsimile: (202) 973-0950
                                              jtycko@tzlegal.com
                                              hzavareei@tzlegal.com
                                              aparr@tzlegal.com

                                              Annick M. Persinger (pro hac vice)
                                              TYCKO & ZAVAREEI LLP
                                              1970 Broadway, Suite 1070
Case 2:21-cv-00678-JS-AYS
       Case 1:21-cv-00133-TJM-CFH
                            DocumentDocument
                                     40-2 Filed
                                              5503/22/21
                                                  Filed 03/19/21
                                                           Page 13Page
                                                                   of 1912
                                                                         PageID
                                                                           of 18 #: 206




                                              Oakland, CA 94612
                                              Telephone: (510) 254-6808
                                              Facsimile: (202) 973-0950
                                              apersinger@tzlegal.com

                                              Attorneys for Plaintiff in Doyle v. Beech-Nut
                                              Nutrition Co., Case No. 1:21-cv-00186-
                                              TJM-CFH


                                              s/ Terry J. Kirwan, Jr.
                                              Terry J. Kirwan, Jr.
                                              Bar Roll #: 501821
                                              KIRWAN LAW FIRM, P.C.
                                              100 Madison Street
                                              AXA Tower I, 15th Floor
                                              Syracuse, New York 13202
                                              T: (315) 452-2443
                                              F: (315) 671-1550
                                              Email: tkirwan@kirwanlawpc.com

                                              Jeffrey A. Barrack
                                              BARRACK, RODOS & BACINE
                                              3300 Two Commerce Square
                                              2001 Market Street
                                              Philadelphia, PA 19103
                                              T: (215) 963-0600
                                              F: (215) 963-0838
                                              jbarrack@barrack.com

                                              Michael A. Toomey
                                              BARRACK, RODOS & BACINE
                                              Eleven Times Square
                                              640 8th Avenue, 10th Floor
                                              New York, NY 10036
                                              T: (212) 688–0782
                                              F: (212) 688–0783
                                              mtoomey@barrack.com

                                              Stephen R. Basser
                                              BARRACK, RODOS & BACINE
                                              One America Plaza
                                              600 West Broadway, Suite 900
                                              San Diego, CA 92101
                                              T: (619) 230–0800
                                              F: (619) 230–1874
Case 2:21-cv-00678-JS-AYS
       Case 1:21-cv-00133-TJM-CFH
                            DocumentDocument
                                     40-2 Filed
                                              5503/22/21
                                                  Filed 03/19/21
                                                           Page 14Page
                                                                   of 1913
                                                                         PageID
                                                                           of 18 #: 207




                                              sbasser@barrack.com

                                              John G. Emerson
                                              EMERSON FIRM, PLLC
                                              2500 Wilcrest, Suite 300
                                              Houston, TX 77042
                                              T: (800)-551-8649
                                              F: (501)-286-4659
                                              jemerson@emersonfirm.com

                                              Christopher D. Jennings
                                              (AR Bar No. 2006306)
                                              JOHNSON FIRM
                                              610 President Clinton Avenue, Suite 300
                                              Little Rock, Arkansas 72201
                                              T: (501) 372-1300
                                              F: (888) 505-0909
                                              chris@yourattorney.com

                                              Attorneys for Plaintiff in Boyd v. Beech-Nut
                                              Nutrition Co., Case No. 1:21-cv-00200-
                                              TJM-CFH

                                              /s/ Innessa M. Huot
                                              Innessa M. Huot (Bar Roll #519963)
                                              FARUQI & FARUQI, LLP
                                              685 Third Avenue, 26th Floor
                                              New York, NY 10017
                                              Telephone: (212) 983-9330
                                              Facsimile: (212) 983-9331
                                              ihuot@faruqilaw.com

                                              Steven L. Bloch
                                              Ian W. Sloss
                                              Zachary Rynar
                                              SILVER GOLUB & TEITELL LLP
                                              184 Atlantic Street
                                              Stamford, CT 06901
                                              Telephone: (203) 325-4491
                                              Facsimile: (203) 325-3769
                                              sbloch@sgtlaw.com
                                              isloss@sgtlaw.com
                                              zrynar@sgtlaw.com
Case 2:21-cv-00678-JS-AYS
       Case 1:21-cv-00133-TJM-CFH
                            DocumentDocument
                                     40-2 Filed
                                              5503/22/21
                                                  Filed 03/19/21
                                                           Page 15Page
                                                                   of 1914
                                                                         PageID
                                                                           of 18 #: 208




                                              Attorneys for Plaintiffs in Cantor v. Beech-
                                              Nut Nutrition Co., Case No. 1:21-cv-00213-
                                              TJM-CFH


                                              /s/ Jason P. Sultzer __
                                              Jason P. Sultzer
                                              Joseph Lipari
                                              Daniel Markowitz
                                              Mindy Dolgoff
                                              THE SULTZER LAW GROUP P.C.
                                              85 Civic Center Plaza, Suite 200
                                              Poughkeepsie, New York 12601
                                              Telephone: (845) 483-7100
                                              Facsimile: (888) 749-7747

                                              Michael R. Reese
                                              Sue J. Nam
                                              Carlos F. Ramirez
                                              REESE LLP
                                              100 West 93rd Street, 16th Floor
                                              New York, New York 10025
                                              Telephone: (212) 643-0500
                                              Facsimile: (212) 253-4272

                                              James R. Peluso
                                              DREYER BOYAJIAN LLP
                                              75 Columbia Street
                                              Albany, New York 12210
                                              Telephone: (518) 463-7784
                                              Facsimile: (518) 463-4039

                                              Attorneys for Plaintiff in Motherway v.
                                              Beech-Nut Nutrition Co., Case No. 1:21-cv-
                                              00229-TJM-CFH


                                               /s/ Gary E. Mason
                                              Gary E. Mason
                                              David K. Lietz
                                              MASON LIETZ & KLINGER LLP
                                              5101 Wisconsin Avenue NW, Suite 305
                                              Washington, DC 20016
                                              Phone: (202) 429-2990
                                              Fax: (202) 429-2294
                                              gmason@masonllp.com
       Case 1:21-cv-00133-TJM-CFH
Case 2:21-cv-00678-JS-AYS   DocumentDocument  5503/22/21
                                     40-2 Filed   Filed 03/19/21
                                                           Page 16Page
                                                                   of 1915 of 18 #: 209
                                                                         PageID




                                              dlietz@masonllp.com

                                              Jonathan Shub
                                              Kevin Laukaitis
                                              SHUB LAW FIRM LLC
                                              134 Kings Highway East, 2nd Floor
                                              Haddonfield, NJ 08033
                                              Phone: (856) 772-7200
                                              Fax: (856) 210-9088
                                              jshub@shublawyers.com
                                              klaukaitis@shublawyers.com

                                              Charles E. Schaffer
                                              David C. Magagna Jr.
                                              LEVIN, SEDRAN & BERMAN, LLP
                                              510 Walnut Street, Suite 500
                                              Philadelphia, PA 19106
                                              cschaffer@lfsblaw.com
                                              dmagagna@lfsblaw.com

                                              Jeffrey S. Goldberg
                                              GOLDENBERG SCHNEIDER L.P.A.
                                              4445 Lake Forest Drive, Suite 490
                                              Cincinnati, OH 45242
                                              jgoldenberg@gs-legal.com

                                              Gary M. Klinger
                                              MASON LIETZ & KLINGER LLP
                                              227 W. Monroe Street, Suite 2100
                                              Chicago, IL 60606
                                              Phone: (202) 429-2290
                                              Fax: (202) 429-2294
                                              gklinger@masonllp.com

                                              Attorneys for Plaintiff in Henry v. Beech-
                                              Nut Nutrition Co., Case No. 1:21-cv-00227-
                                              TJM-CFH


                                              /s/Spencer Sheehan
                                              Spencer Sheehan
                                              SHEEHAN & ASSOCIATES, P.C.
                                              60 Cutter Mill Rd Ste 409
                                              Great Neck NY 11021-3104
                                              Tel: (516) 268-7080
                                              Fax: (516) 234-7800
Case 2:21-cv-00678-JS-AYS   DocumentDocument
       Case 1:21-cv-00133-TJM-CFH    40-2 Filed
                                              5503/22/21   Page 17Page
                                                  Filed 03/19/21   of 1916
                                                                         PageID
                                                                           of 18 #: 210




                                              spencer@spencersheehan.com

                                              Attorney for Plaintiff in Gancarz v. Beech-
                                              Nut Nutrition Co., Case 1:21-cv-00258-
                                              TJM-CFH


                                              /s/ Gary S. Graifman
                                              Gary S. Graifman
                                              KANTROWITZ, GOLDHAMER &
                                              GRAIFMAN, P.C.
                                              135 Chestnut Ridge Road, Suite 200
                                              Montvale, New Jersey 07645
                                              T: 845-356-2570
                                              F: 845-356-4335
                                              ggraifman@kgglaw.com

                                              Melissa R. Emert
                                              KANTROWITZ, GOLDHAMER &
                                              GRAIFMAN, P.C.
                                              747 Chestnut Ridge Road, Suite 200
                                              Chestnut Ridge, New York 10977
                                              T: 845-356-2570
                                              F: 845-356-4335
                                              memert@kgglaw.com

                                              Attorneys for Plaintiff in Smiley v. Beech-
                                              Nut Nutrition Co., Case 1:21-cv-00271-
                                              TJM-CFH

                                              s/ Kevin Landau
                                              Kevin Landau
                                              Miles Greaves
                                              TAUS, CEBULASH & LANDAU, LLP
                                              80 Maiden Lane, Suite 1204
                                              New York, NY 10038
                                              (212) 931-0704

                                              Marc H. Edelson* EDELSON LECHTZIN
                                              LLP 3 Terry Drive, Suite 205 Newtown, PA
                                              18940 Tel: 215-867-2399 (work)
                                              Medelson@edelson-law.com

                                              Joshua H. Grabar* GRABAR LAW
                                              OFFICE One Liberty Place 1650 Market
Case 2:21-cv-00678-JS-AYS
       Case 1:21-cv-00133-TJM-CFH
                            DocumentDocument
                                     40-2 Filed
                                              5503/22/21
                                                  Filed 03/19/21
                                                           Page 18Page
                                                                   of 1917
                                                                         PageID
                                                                           of 18 #: 211




                                              Street, Suite 3600 Case 1:21-cv-00285-
                                              TJM-CFH Document 1 Filed 03/11/21 Page
                                              62 of 63 63 Philadelphia, PA 19103 Tel:
                                              (267) 507-6085 Fax: (267) 507-6048
                                              Jgrabar@grabarlaw.com
                                              Attorneys for Plaintiffs in Henry v. Beech-
                                              Nut Nutrition Co., Case 1:21-cv-00285-
                                              TJM-CFH
Case 2:21-cv-00678-JS-AYS
       Case 1:21-cv-00133-TJM-CFH
                            DocumentDocument
                                     40-2 Filed
                                              5503/22/21
                                                  Filed 03/19/21
                                                           Page 19Page
                                                                   of 1918
                                                                         PageID
                                                                           of 18 #: 212




                                 [PROPOSED] ORDER


        PURSUANT TO STIPULATION, IT IS SO ORDERED




  Date: _________________
          3/19/2021                           _________________________
                                              Hon. Thomas J. McAvoy
                                              United States District Judge
